DETAILED ACTION
This is in reference to communication received 13 July 2020. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was done following a telephone interview with Ralph Trementozzi (Reg. No. 55,686) on 06 August 2021 for amendments to claimed invention. After the examiner’s amendment:

Claim 1 will read as follows:
A device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
receiving, over a network, a plurality of advertisements from equipment of a remote advertising content provider; 
storing the plurality of advertisements; 
accessing, from the device, a calendar of a user to determine activities of the user; 
accessing, from the device, an advertisement viewing history of the user; 

determining, based on the advertisement viewing history of the user, a time duration of an advertisement to be presented to the user; 
determining, based on the advertisement viewing history of the other user, a time duration of an advertisement to be presented to the other user; 
selecting an advertisement from the plurality of advertisements for presentation at a presentation device to obtain a selected advertisement, wherein the selecting is based at least in part on the advertisement viewing history of the user, the viewing history of the other user, and the time duration of the selected advertisement to be presented to the user and to be presented to the other user;
determining a presentation time for the selected advertisement; 
providing, via a short-range, peer-to-peer communication session from the peer device, a trigger message at the presentation time to the presentation device, wherein the selected advertisement is pre-loaded at the presentation device, wherein the presentation device presents the selected advertisement to the user responsive to the trigger message; 
obtaining, from the presentation device, information defining a length of time that the selected advertisement is viewed by the user for multiple presentations of the selected advertisement including a first presentation of the selected advertisement and a subsequent presentation of the selected advertisement; 
 assessing an effectiveness of the selected advertisement by determining if the subsequent presentation of the selected advertisement, engaged attention of the user for as long as the first presentation of the selected advertisement; and 
updating the 

Claim 10 will read as follows:
A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor and a memory, facilitate performance of operations, the operations comprising: 
receiving a plurality of advertisements from equipment of a remote advertising content provider; 
storing the plurality of advertisements; 
accessing, from the memory, a calendar of a user to determine activities of the user;
accessing, from the memory, and advertisement viewing history of the user;
determining, based on [[an]] the advertisement viewing history of the user, a time duration of an advertisement to be presented to the user; 
determining, based on an advertisement viewing history of an other user, 
accessed over a short-range, peer-to-peer communication session with a peer device, a time duration of an advertisement to be presented to the other user; 
selecting an advertisement from the plurality of advertisements for presentation at a presentation device to obtain a selected advertisement, wherein the selecting is based at least in part on the advertisement viewing history and the time duration of the selected advertisement; 
obtaining, in a short-range, peer-to-peer communication session from the peer device, a trigger message to the presentation device, wherein the selected advertisement is pre-loaded at the presentation device, wherein the presentation device presents the selected advertisement to the user responsive to the trigger message; 
obtaining, from the presentation device, information defining a length of time that the selected advertisement is viewed by the user for multiple presentations of the selected 
assessing effectiveness of the selected advertisement by determining if the subsequent presentation of the selected advertisement, engaged attention of the user for as long as the first presentation of the selected advertisement; and 
updating the advertisement viewing history according to the assessing the effectiveness..

Claim 12 will read as follows:
The non-transitory, machine-readable medium of claim 10, wherein the selecting of the advertisement is further comprises selecting the advertisement from the plurality of advertisements based in part on [[the]] an effectiveness of a past presentation of the advertisement.

Claim 16 will read as follows:
receiving, by a processing system including a processor and memory, a plurality of advertisements from equipment of a remote advertising content provider; 
storing, by the processing system, the plurality of advertisements; 
accessing, by the processing system from the memory, a calendar of a user to determine activities of the user; 
accessing, from the memory, and advertisement viewing history of the user;
determining, based on [[an]] the advertisement viewing history of the user, a time duration of an advertisement to be presented to the user; 
accessing, by the processing system, over a short-range, peer-to-peer communication system with a peer device, an advertisement viewing history of an other user; 

selecting, by the processing system, an advertisement from the plurality of advertisements for presentation at a presentation device to obtain a selected advertisement, wherein the selecting is based at least in part on the advertisement viewing history and the time duration of the selected advertisement to be presented to the user and the time duration of the selected advertisement to be presented to the other user; 
determining, by the processing system, a presentation time for the selected advertisement; 
providing, by the processing system, in a short-range, peer-to-peer communication session, a trigger message at the presentation time to the presentation device, wherein the selected advertisement is pre-loaded at the presentation device, wherein the presentation device presents the selected advertisement to the user responsive to the trigger message; 
obtaining, by the processing system from the presentation device, information defining a length of time that the advertisement is viewed by the user for multiple presentations of the selected advertisement including a first presentation of the selected advertisement and a subsequent presentation of the selected advertisement; 
assessing, by the processing system, an effectiveness of the selected advertisement by determining if the subsequent presentation of the selected advertisement, engaged attention of the user for as long as the first presentation of the selected advertisement; and 
updating, by the processing system, the advertisement viewing history according to the assessing the effectiveness, wherein the selected advertisement is selected based in part on effectiveness of multiple presentations of the selected advertisement. 



updating the advertisement viewing history according to the assessing the effectiveness, wherein the advertisement is selected based in part on effectiveness of multiple presentations of the advertisement.


Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
A processing system (e.g. a user device) receives a plurality of advertisements from a remote advertising content provider and stores them locally in the user device. An advertisement is selected by the user device based on calendar of a user, viewing history of the user, time duration of the advertisement to be presented at a presentation device (see at least item 154 of Fig. 3 and associated disclosure), and a presentation time is determined for the selected advertisement. At the time of presentation, a triggering message is provided by the processing system to the presentation device in a short-range, peer-to-peer communication session, wherein the presentation device presents the selected pre-loaded advertisement to the user responsive to the trigger message;
The  processing system obtains from the presentation device, information defining a length of time (duration of viewing, dwell time) that the advertisement is viewed by the user for multiple presentations (a first presentation of the selected advertisement and a subsequent presentation of the selected advertisement) of the selected advertisement, and assesses an effectiveness of the selected advertisement by determining if the subsequent presentation of the selected advertisement, engaged attention of the user for as long as the first presentation of the 

Prior art teaches Birchall et al. US Publication 2016/0170991 teaches system and method directed to determine current delivery context of a user, send notification (an advertisement) to the user, receive information about the user with the notification, and updating the historical notification data and ranking scores.

Prior art Yi US Publication 2015/0058115 teaches system and method directed to online advertising. Yi teaches transmitting of a web page (advertisement) to a client device determining a duration of exposure of the advertisement when the web page is presented on the client device; determining a level of performance of a guaranteed presentation amount associated with the advertisement (user interaction), the level of performance based on the duration of exposure of the advertisement, aggregating the level of performance and taking an action based on the aggregated value.

Prior art does not teach accessing calendar of a user, selecting a target advertisement based advertising viewing history of the user and said user’s calendar; determining that it is time to present a selected target advertising to the user, and said device triggering a presentation device to display the selected advertisement; wherein plurality of advertisements are preloaded on the presentation device; assessing an effectiveness of the selected advertisement by determining if the subsequent presentation of the selected advertisement, engaged attention of the user for as long as the first presentation of the selected advertisement; and updates the viewing history according to the assessing the effectiveness.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

August 9, 2021